[Cite as In re Jarabek, ___ Ohio St.3d ___, 2021-Ohio-3064.]




                                     IN RE JARABEK.
          [Cite as In re Jarabek, ___ Ohio St.3d ___, 2021-Ohio-3064.]
 (No. 2021-1086—Submitted September 1, 2021—Decided September 7, 2021.)
           ON CERTIFIED ENTRY OF DEFAULT OF CHILD-SUPPORT ORDER.
                                ____________________
        {¶ 1} On September 1, 2021, and pursuant to Gov.Bar R.V(18)(A)(3), the
director of the Board of Professional Conduct of the Supreme Court of Ohio
submitted to this court a certified copy of a determination of default of a child
support order by Timothy John Jarabek, an attorney licensed to practice law in the
state of Ohio.
        {¶ 2} Upon consideration thereof and pursuant to Gov.Bar R. V(18)(A)(4),
it is ordered and decreed that Timothy John Jarabek, Attorney Registration No.
0069298, last known business address in North Olmsted, Ohio, is suspended from
the practice of law for an interim period, effective as of the date of this entry.
        {¶ 3} It is further ordered that this matter is referred to disciplinary
counsel for investigation and commencement of disciplinary proceedings.
        {¶ 4} It is further ordered that Timothy John Jarabek immediately cease
and desist from the practice of law in any form and that respondent is forbidden to
appear on behalf of another before any court, judge, commission, board,
administrative agency, or other public authority.
        {¶ 5} It is further ordered that effective immediately, respondent is
forbidden to counsel, advise, or prepare legal instruments for others or in any
manner perform legal services for others.
        {¶ 6} It is further ordered that respondent is divested of each, any, and all
of the rights, privileges, and prerogatives customarily accorded to a member in
good standing of the legal profession of Ohio.
                              SUPREME COURT OF OHIO




       {¶ 7} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(23)(C).        If employed pursuant to Gov.Bar R.
V(23), respondent shall refrain from direct client contact except as provided in
Gov.Bar R. V(23)(A)(1) and from receiving, disbursing, or otherwise handling
any client trust funds or property.
       {¶ 8} It is further ordered that respondent shall not be reinstated to the
practice of law until (1) the Board of Professional Conduct files in accordance
with Gov.Bar R. V(18)(D)(1)(b) with the Supreme Court a certified copy of a
judgment entry reversing the determination of default under a child support order,
or it files in accordance with Gov.Bar R. V(18)(D)(1)(c) with the Supreme Court
a notice from a court or child support enforcement agency that respondent is no
longer in default under a child support order or is subject to a withholding or
deduction notice or a new or modified child support order to collect current
support or any arrearage due under the child support order that was in default and
is complying with that notice or order, and (2) this court orders respondent
reinstated to the practice of law.
       {¶ 9} It is further ordered that respondent shall keep the clerk and
disciplinary counsel advised of any change of address where respondent may
receive communications.
       {¶ 10} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings. All case documents are subject to Sup.R. 44
through 47 which govern access to court records.




                                        2
                                January Term, 2021




       {¶ 11} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, to respondent’s
last known address.
       {¶ 12} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(E)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(E)(2).
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________




                                          3